Detailed Office Action
The communication dated 10/18/2021 has been entered and fully considered.
Claims 1-15 are pending with claims 9-15 withdrawn from consideration.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/18/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2013/0319440 CAPUANO, hereinafter CAPUANO.
As for claims 1 and 5, CAPAUNO discloses an aerosol generating device [abstract].  CAPAUNO discloses an airflow sensor which acts as an interface for receiving a smoking inhalation request (i.e. a puff) [Figure 6, 0019, 0023].  CAPAUNO discloses a controller (Programmable microcontroller) which determines a voltage based on a smoking inhalation request (a puff) [Figure 6].  The registers within the programmable microprocessor which store the time and number of puffs is a memory.  CAPAUNO discloses that when there are too many smoking inhalation requests (puffs) within a predetermined time period (which is a smoking restriction) the device goes into a safety mode [0021, claim 8].  CAPAUNO discloses a heater (heating coil in Atomizer) which receives power from a battery at various voltage from a battery as controlled by the controller (programmable microcontroller) [abstract, Figure 6].  When the 
As for claim 2 and 3, CAPAUNO discloses the controller when in smoking restriction mode lowers the voltage to the heater which lowers the temperature.  The voltage is set such that it is just hot enough to vaporize liquid to supply vapor but not enough to heat the device (therefore lower temperature).  According to CAPAUNO the smoke (vapor) volume is proportional to battery output voltage.  Therefore decreasing the voltage in safety mode decrease the vapor [0006].
As for claim 4, CAOAUNO discloses controlling to a specific temperature range after preheating (priming mode) in a regulated mode [Figure 2].  Each voltage will correspond to s specific temperature. CAPAUNO further discloses controlling to a specific temperature range [0028 and Figure 4].
As for claim 6, CAPAUNO determines the start and end of smoking with a timer unit which senses the puff using an airflow sensor [Figure 6].
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2013/0284192 PELEG et al., hereinafter PELEG.
As for claims 1 and 5, PELEG discloses an e-cigarette vaporizer with an atomizer (112) with heating element, memory (718), a controller, and a sensor (104) for detecting puffing [Figure 1, Figure 7, 0079]. PELEG discloses monitoring usage patterns/restrictions [0059]. A usage pattern includes the amount of times used in a day. It can restrict use if the device is used more than 5 times in a day [0059].
As for claims 2 and 3, PELEG discloses not allowing any smoking once the restriction mode is entered.  The temperature will therefore cool to room temperature which is lower than 
As for claim 6, PELEG discloses counting the amount of uses during the day which can be set to a limit and restricts further use.  The amount of uses is measured using a flow sensor (104/604) [Figure 1 and 5]
As for claim 7, PELEG discloses an LED light (lamp, 1108) [Figure 11].  It illuminates when the device is vaporizing and then dims when it is not.  Therefore when the device is restricted it will dim [0071].
As for claim 8, the usage restrictions can be set by the user via setup information from a smartphone which communicates wirelessly with the device [0060-0061, Figures 8 and 9].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748